IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,650


EX PARTE JUSTIN HEATH GAFFORD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 517881A IN THE 8TH DISTRICT COURT

FROM HOPKINS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to file
a notice of appeal.  We remanded this application to the trial court for findings of fact and
conclusions of law.  The trial court has determined that trial counsel failed to file a notice of appeal
when he withdrew as Applicant's counsel.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 517881 from
the 8th Judicial District Court of Hopkins County.  Applicant is ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: April 4, 2007
Do Not Publish